UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (MARK ONE) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2009 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO. Commission File No. 001-33078 EXTERRAN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 22-3935108 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 16666 Northchase Drive Houston, Texas 77060 (Address of principal executive offices) (Zip Code) (281) 836-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of October 30, 2009, there were 12,793,612 common units and 6,325,000 subordinated units outstanding. TABLE OF CONTENTS Page PART I. UNAUDITED FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 6. Exhibits 32 SIGNATURES 33 2 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for unit amounts) (unaudited) September 30, 2009 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 330 $ 3,244 Accounts receivable, trade, net of allowance of $334 and $230, respectively 19,447 25,958 Due from affiliates, net 8,870 6,445 Total current assets 28,647 35,647 Compression equipment 582,986 566,286 Accumulated depreciation (155,415 ) (131,973 ) Net compression equipment 427,571 434,313 Goodwill 124,019 124,019 Interest rate swaps 225 — Intangibles and other assets, net 5,492 5,965 Total assets $ 585,954 $ 599,944 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable, trade $ 86 $ 297 Accrued liabilities 8,230 5,703 Accrued interest 1,994 1,880 Current portion of interest rate swaps 9,224 5,483 Total current liabilities 19,534 13,363 Long-term debt 384,500 398,750 Interest rate swaps 8,111 12,204 Other long-term liabilities — 159 Total liabilities 412,145 424,476 Commitments and contingencies (Note 12) Partners’ capital: Limited partner units: Common units, 12,793,612 and 12,767,462 units issued and outstanding 216,596 221,090 Subordinated units, 6,325,000 units issued and outstanding (33,191 ) (35,518 ) General partner units, 2% interest with 389,642 units issued and outstanding 6,737 6,805 Accumulated other comprehensive loss (16,333 ) (16,909 ) Total partners’ capital 173,809 175,468 Total liabilities and partners’ capital $ 585,954 $ 599,944 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Revenue $ 41,317 $ 44,390 $ 134,627 $ 114,656 Costs and expenses: Cost of sales (excluding depreciation and amortization expense) 19,802 19,900 62,160 51,980 Depreciation and amortization 9,042 7,542 26,054 19,027 Fleet impairment — — 2,995 — Selling, general and administrative 4,961 2,423 16,513 10,169 Interest expense 5,039 4,967 14,663 12,213 Other (income) expense, net 324 — 351 (1,139 ) Total costs and expenses 39,168 34,832 122,736 92,250 Income before income taxes 2,149 9,558 11,891 22,406 Income tax expense 141 147 424 369 Net income $ 2,008 $ 9,411 $ 11,467 $ 22,037 General partner interest in net income $ 289 $ 432 $ 976 $ 805 Common units interest in net income $ 1,151 $ 5,876 $ 7,019 $ 13,436 Subordinated units interest in net income $ 568 $ 3,103 $ 3,472 $ 7,796 Weighted average common units outstanding: Basic 12,800 11,980 12,784 10,900 Diluted 12,823 11,995 12,794 10,963 Weighted average subordinated units outstanding: Basic 6,325 6,325 6,325 6,325 Diluted 6,325 6,325 6,325 6,325 Earnings per common unit: Basic $ 0.09 $ 0.49 $ 0.55 $ 1.23 Diluted $ 0.09 $ 0.49 $ 0.55 $ 1.23 Earnings per subordinated unit: Basic $ 0.09 $ 0.49 $ 0.55 $ 1.23 Diluted $ 0.09 $ 0.49 $ 0.55 $ 1.23 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Net income $ 2,008 $ 9,411 $ 11,467 $ 22,037 Other comprehensive income: Interest rate swap gain (loss) (1,215 ) (182 ) 576 683 Comprehensive income $ 793 $ 9,229 $ 12,043 $ 22,720 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net income $ 11,467 $ 22,037 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 26,054 19,027 Fleet impairment 2,995 — Amortization of debt issuance cost 273 246 Amortization of fair value of acquired interest rate swaps 112 150 Unit based compensation expense (income) 555 (2,142 ) Gain on sale of compression equipment — (1,119 ) Changes in assets and liabilities: Accounts receivable, trade 6,511 (14,087 ) Other assets 94 25 Accounts payable, trade (511 ) (257 ) Other liabilities 2,627 2,246 Net cash provided by operating activities 50,177 26,126 Cash flows from investing activities: Capital expenditures (14,694 ) (16,362 ) Proceeds from the sale of compression equipment — 5,275 Increase in amounts due from affiliates, net (2,425 ) (4,391 ) Net cash used in investing activities (17,119 ) (15,478 ) Cash flows from financing activities: Borrowings under revolving credit facility 18,750 74,250 Repayments under revolving credit facility (33,000 ) (184,325 ) Borrowings under term loan facility — 117,500 Distributions to unitholders (27,812 ) (22,928 ) Debt issuance costs — (309 ) Capital contribution from limited and general partner 6,090 10,662 Increase in amounts due to affiliates, net — (7,503 ) Net cash used in financing activities (35,972 ) (12,653 ) Net decrease in cash and cash equivalents (2,914 ) (2,005 ) Cash and cash equivalents at beginning of period 3,244 2,835 Cash and cash equivalents at end of period $ 330 $ 830 Supplemental disclosure of cash flow information: Non-cash capital contribution from limited and general partner $ 4,032 $ 3,179 Contract operations equipment acquired/exchanged, net $ 3,246 $ 133,591 Goodwill allocated in acquisitions $ — $ 56,867 Intangible assets allocated in acquisitions $ — $ 4,592 Debt assumed in acquisition $ — $ 175,325 Common units issued to limited partner $ — $ 19,522 General partner units issued to general partner $ — $ 398 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 EXTERRAN PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.
